Citation Nr: 0832873	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-35 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for joint pain in the lower 
extremities, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970 and December 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for plantar 
fasciitis of the left foot, assigning a 0 percent rating 
effective September 21, 1999, and denied service connection 
for right foot plantar fasciitis and joint pain in the lower 
extremities.

The RO subsequently granted an increased rating of 10 percent 
for left plantar fasciitis in November 2005, effective 
September 21, 1999. 

The Board, in a February 2008 decision, denied an increased 
rating for left plantar fasciitis; and reopened the claims of 
service connection for right foot plantar fasciitis and joint 
pain in the lower extremities, and remanded them for further 
development and consideration.  Service connection for right 
foot plantar fasciitis was granted in a May 2008 rating 
decision and that issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War; but he did 
not serve on active duty during the Vietnam era.

2.  The veteran's joint pain in the lower extremities has 
been attributed to known clinical diagnoses, bilateral 
greater trochanteric bursitis, patellofemoral syndrome of 
both knees, and mild degenerative joint disease of both 
ankles; none of which are related to service.



CONCLUSION OF LAW

Joint pain in the lower extremities, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service; and may not be presumed to have been incurred 
therein, including as secondary to Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  38 C.F.R. § 3.317(d).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined as 
either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)-(4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" in 
the sense that: (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  
This includes both "signs," and other indicators that are 
"non- medical," but capable of independent verification.  38 
C.F.R. § 3.317(a)(1)(3), (b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The veteran's military records reflect that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
veteran's service medical records are negative for any 
disability of the lower extremities besides the already 
service-0c plantar fasciitis..

A VA examination was conducted in April 2008.  The diagnoses 
were lumbar strain, bilateral greater trochanteric bursitis, 
patellofemoral syndrome of both knees, and mild degenerative 
joint disease of both ankles.  This is competent evidence 
that the veteran's symptoms are due to known diagnoses, as 
opposed to an undiagnosed illness.  Therefore, service 
connection under the presumptive provisions of 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317, is not warranted.  The examiner 
reviewed the veteran's service medical records, post-service 
medical records and the veteran's reported history and opined 
that the veteran's disabilities were not due to service, 
including an undiagnosed illness from Persian Gulf service.  
The examiner noted the multiple physical examinations in the 
1980's and 1990's that were negative for the disabilities at 
issue.  

Notwithstanding the foregoing presumptive provisions, a 
claimant is not precluded from establishing service 
connection for a disability based on direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The veteran's unsubstantiated statements asserting that his 
bilateral greater trochanteric bursitis, patellofemoral 
syndrome of both knees, and mild degenerative joint disease 
of both ankles are related to his military service are not 
competent evidence in this case.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Even when, as in this case, a veteran 
contends that there is of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  Savage 
v. Gober, 10 Vet. App. at 495-98.  The examiner who conducted 
the April 2008 VA examination specifically noted that these 
current disabilities were not caused by or the result of 
service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.




ORDER

Service connection for joint pain in the lower extremities, 
to include as due to an undiagnosed illness, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


